Appeal by defendant from a judgment of the Supreme Court, Bronx County, rendered May 11, 1973, convicting defendant, after trial, of criminal possession of a dangerous drug (third degree) and imposing sentence of a maximum of 10 years. By an order dated June 4, 1974, the court reversed the judgment, on the law, and dismissed the indictment. On January 8, 1976, the Court of Appeals reversed the order of this court and remitted the case to this court for a factual review (People v Salemmo, 45 AD2d 101, revd 38 NYS2d 357). Judgment unanimously affirmed. We have considered the points raised by counsel and find them without merit. Concur—Kupferman, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.